Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 10, 2013, by and among Wheeler Real Estate Investment Trust, Inc., a
Maryland corporation (the “Company”), and the several purchasers signatory
hereto (each, a “Purchaser,” and collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement dated as of
the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” has the meaning set forth in Section 6(c).

“Allowable Suspension Period” has the meaning set forth in Section 6(c).

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banking
institutions in the Commonwealth of Virginia are open for the general
transaction of business.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereinafter be reclassified.

“Company” has the meaning set forth in the Preamble.

“Conversion” means the conversion of the Preferred Stock into Common Stock
pursuant to the Articles of Amendment.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the ninetieth (90th) calendar day
following the Final Closing Date (or, in the event the Commission reviews and
has written comments to the Initial Registration Statement or the New
Registration Statement, the one hundred twentieth (120th) calendar day following
the Final Closing Date); provided, however, that if the Company is notified by
the Commission that the Initial Registration Statement or the New Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Deadline as to such Registration Statement shall be
the fifth (5th) Trading Day following the date on which the Company is so
notified if such date precedes the dates otherwise required above; provided,
further, that if the Effectiveness Deadline falls on a Saturday, Sunday or other
day that the Commission is closed for business, the Effectiveness Deadline shall
be extended to the next Business Day on which the Commission is open for
business.

“Effectiveness Period” has the meaning set forth in Section 2(b).

“Event” has the meaning set forth in Section 2(c).

“Event Date” has the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

1



--------------------------------------------------------------------------------

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the later of (i) the thirtieth
(30th) calendar day following the Final Closing Date or (ii) the fifth
(5th) calendar day following the Conversion; provided, however, that if the
Filing Deadline falls on a Saturday, Sunday or other day that the Commission is
closed for business, the Filing Deadline shall be extended to the next Business
Day on which the Commission is open for business.

“FINRA” has meaning set forth in Section 3(i).

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

“Liquidated Damages” has the meaning set forth in Section 2(c).

“Losses” has the meaning set forth in Section 5(a).

“New Registration Statement” has the meaning set forth in Section 2(a).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to such
prospectus, including post effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“Purchase Agreement” has the meaning set forth in the Recitals.

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

“Registrable Securities” means all of the Underlying Shares (as defined in
Recital A of the Purchase Agreement) and any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing; provided, that the Holder has completed and
delivered to the Company a Selling Stockholder Questionnaire; and, provided
further, that with respect to a particular Holder, such Holder’s Underlying
Shares shall cease to be Registrable Securities upon the earliest to occur of
the following: (A) a sale pursuant to a Registration Statement or Rule 144 under
the Securities Act (in which case, only such securities sold by the Holder shall
cease to be a Registrable Securities); or (B) becoming eligible for resale by
the Holder under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions as determined by Company Counsel,
pursuant to a written opinion letter to such effect that is addressed and
delivered to, and reasonably acceptable to, the Transfer Agent.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statement), amendments and supplements
to such registration statements, including post-effective amendments, and all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such registration statements.

“Remainder Registration Statement” has the meaning set forth in Section 2(a).

 

2



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written guidance, comments,
requirements or requests of the Commission staff and (ii) the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

2. Registration.

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-11 or such
other form available to the Company to register for resale the Registrable
Securities as a secondary offering, subject to the provisions of Section 2(e),
and shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
“Plan of Distribution” section substantially in the form attached hereto as
Annex A (which may be modified to respond to comments, if any, provided by the
Commission). Notwithstanding the registration obligations set forth in this
Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on such
form available to the Company to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Securities Act Rules Compliance and
Disclosure Interpretation 612.09. Notwithstanding any other provision of this
Agreement, if any SEC Guidance sets forth a limitation of the number of
Registrable Securities or other shares of Common Stock, if any, permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that the Company used diligent efforts to advocate with the
Commission for the registration of all or a greater number of Registrable
Securities), the number of Registrable Securities or other shares of Common
Stock to be registered on such Registration Statement will be reduced as
follows: first, the Company shall reduce or eliminate the shares of Common Stock
that are not Registrable Securities hereunder; and second, the Company shall
reduce the Registrable Securities to be included by all Holders on a pro rata
basis based on the total number of unregistered Registrable Securities held by
such Holders (with each Holder deciding, in its sole discretion, the manner in
which its Registrable Securities subject to reduction shall be reduced), subject
to a determination by the Commission that certain Holders must be reduced before
other Holders based on the number of Registrable Securities held by such
Holders. In the event the Company amends the Initial Registration Statement or
files a New Registration Statement, as the case may be, under clauses (i) or
(ii) above, the Company will use its commercially reasonable efforts to file
with the Commission, as promptly as allowed by Commission or

 

3



--------------------------------------------------------------------------------

SEC Guidance provided to the Company or to registrants of securities in general,
one or more registration statements on such form available to the Company to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (each, a “Remainder Registration Statement”).

(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or a New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act),
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been publicly sold by the Holders or (ii) the date that all
Registrable Securities covered by such Registration Statement may be sold by
non-affiliates without volume or manner-of-sale restrictions under Rule 144,
without the requirement for the Company to be in compliance with the current
public information requirements under Rule 144 as determined by Company Counsel
pursuant to a written opinion letter to such effect, addressed and delivered to,
and reasonably acceptable to, the Transfer Agent (the “Effectiveness Period”).
The Company shall notify the Holders via fax transmission or electronic mail of
the effectiveness of a Registration Statement prior to 9:00 A.M. Eastern time on
the first Trading Day after the Effective Date. The Company shall, by 9:30 A.M.
Eastern time on the first Trading Day after the Effective Date, file a final
Prospectus with the Commission, as required by Rule 424(b).

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline, (iii) after its Effective Date, (A) such
Registration Statement ceases for any reason (including, without limitation, by
reason of a stop order, or the Company’s failure to update the Registration
Statement) to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities (in each
case of (A) and (B), other than during an Allowable Suspension Period), or
(iv) after the date that is six months following the Closing Date, and only in
the event a Registration Statement is not effective or available to sell all
Registrable Securities, the Company fails to file with the Commission any
required reports under Section 13 or 15(d) of the Exchange Act such that it is
not in compliance with Rule 144(c)(1) as a result of which the Holders who are
not affiliates are unable to sell Registrable Securities without restriction
under Rule 144 (any such failure or breach in clauses (i) through (iv) above
being referred to as an “Event,” and the date on which such Event occurs being
referred to as an “Event Date”), then in addition to any other rights the
Holders may have hereunder or under applicable law, the Company shall pay to
each Holder, as partial liquidated damages and not as a penalty (“Liquidated
Damages”), (1) on each such Event Date, an amount in cash equal to one and
one-half percent (1.5%) of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any unregistered Registrable Securities
held by such Holder on the Event Date, and (2) on each monthly anniversary of
each such Event Date (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, an amount in cash equal to one
percent (1.0%) of the aggregate purchase price paid by such Holder pursuant to
the Purchase Agreement for any unregistered Registrable Securities held by such
Holder on the Event Date. The parties agree that, notwithstanding anything to
the contrary herein or in the Purchase Agreement, (1) no Liquidated Damages
shall be payable (x) if, as of the relevant Event Date, the Registrable
Securities may be sold by non-affiliates without volume or manner of sale
restrictions under Rule 144 and the Company is in compliance with the current
public information requirements under Rule 144, as determined by Company Counsel
pursuant to a written opinion letter to such effect, addressed and delivered to,
and reasonably acceptable to the Transfer Agent, or (y) with respect to any
period after the expiration of the Effectiveness Period (it being understood
that this clause shall not relieve the Company of any Liquidated Damages
accruing prior to the expiration of the Effectiveness Period), (2) in no event
shall the aggregate amount of Liquidated Damages payable to a Holder exceed, in
the aggregate, six percent (6.0%) of the aggregate purchase price paid by such
Holder pursuant to the Purchase Agreement, and (3) in no event shall the Company
be liable in any thirty (30) day period for Liquidated Damages under this
Agreement in excess of one and one-half percent (1.5%) of the aggregate purchase
price paid by the Holders pursuant to the Purchase Agreement. If the Company
fails to pay any Liquidated Damages pursuant to this Section 2(c) in full within
five Business Days after the date payable, the Company will pay interest thereon
at a rate of one and one-half percent (1.5%) per month (or such lesser maximum
amount that is permitted to be paid by applicable law) to the

 

4



--------------------------------------------------------------------------------

Holder, accruing daily from the date such Liquidated Damages are due until such
amounts, plus all such interest thereon, are paid in full. The Liquidated
Damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date. The Company shall not be liable for Liquidated Damages under
this Agreement as to any Registrable Securities which are not permitted by the
Commission to be included in a Registration Statement due solely to SEC Guidance
from the time that it is determined that such Registrable Securities are not
permitted to be registered until such time as the provisions of this Agreement
as to a Remainder Registration Statement required to be filed hereunder are
triggered, in which case the provisions of this Section 2(c) shall once again
apply, if applicable. In such case, the Liquidated Damages shall be calculated
to only apply to the percentage of Registrable Securities which are permitted in
accordance with SEC Guidance to be included in such Registration Statement. With
respect to any Purchaser that fails to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act, the
Effectiveness Deadline for a Registration Statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of such Purchaser to timely provide the Company with
such information (for purposes of clarification, the Effectiveness Deadline
would be extended only with respect to Registrable Securities held by such
Purchaser and not with respect to Registrable Securities held by other
Purchasers that have not failed to timely provide the Company with such
information).

(d) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than 10 Trading Days following the date of this
Agreement. At least 10 Trading Days prior to the first anticipated filing date
of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within three Trading Days prior to the
applicable anticipated filing date. Each Holder further agrees that it shall not
be entitled to be named as a selling security holder in the Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Selling Stockholder Questionnaire and a response to any requests for
further information as described in the previous sentence. If a Holder of
Registrable Securities returns a Selling Stockholder Questionnaire or a request
for further information, in either case, after its respective deadline, the
Company shall use its commercially reasonable efforts to take such actions as
are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

(e) Each Holder acknowledges that Form S-3 is not available for the registration
of the resale of Registrable Securities hereunder as of the date of this
Agreement. As such, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form and (ii) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available;
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission.

3. Registration Procedures. In connection with the Company’s registration
obligations hereunder:

(a) The Company shall, not less than three Trading Days prior to the filing of
each Registration Statement and not less than one Trading Day prior to the
filing of any related Prospectus or any amendment or supplement thereto (except
for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K and any similar or successor reports), (i) furnish to the
Holder copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Holder (it being acknowledged and agreed that if a Holder
does not object to or comment on the aforementioned documents within such three
Trading Day or one Trading Day period, as the case may be, then the Holder shall
be deemed to have consented to and approved the use of such documents) and
(ii) use commercially reasonable efforts to cause its officers and directors,
counsel and independent registered public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of respective counsel
to each Holder, to conduct a reasonable review.

 

5



--------------------------------------------------------------------------------

(b) (i) The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period; (ii) the Company shall
cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424; (iii) the Company
shall respond as promptly as reasonably practicable to any comments received
from the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably practicable, provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holders as “Selling
Stockholders” but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company; and
(iv) the Company shall comply in all material respects with the provisions of
the Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement until such time as
all of such Registrable Securities shall have been disposed of (subject to the
terms of this Agreement) in accordance with the intended methods of disposition
by the Holders thereof as set forth in such Registration Statement as so amended
or in such Prospectus as so supplemented; provided, however, that each Purchaser
shall be responsible for the delivery of the Prospectus to the Persons to whom
such Purchaser sells any of the Registrable Securities (including in accordance
with Rule 172 under the Securities Act), and each Purchaser agrees to dispose of
Registrable Securities in compliance with the “Plan of Distribution” described
in the Registration Statement and otherwise in compliance with applicable
federal and state securities laws. In the case of amendments and supplements to
a Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b) by reason of the Company
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Exchange Act), the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report which created the requirement for the Company to amend or
supplement such Registration Statement was filed.

(c) The Company shall notify the Holders (which notice shall, pursuant to
clauses (iii) through (v) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made) as
promptly as reasonably practicable (and, in the case of (i)(A) below, not less
than one Trading Day prior to such filing): (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on any Registration Statement (in which case the Company
shall provide to each of the Holders true and complete copies of all comments
that pertain to the Holders as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as “Selling Stockholders” or the “Plan of Distribution”; (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading.

 

6



--------------------------------------------------------------------------------

(d) The Company shall use commercially reasonable efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

(e) The Company shall, if requested by a Holder, furnish to such Holder, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by such Person
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR system.

(f) The Company shall, prior to any resale of Registrable Securities by a
Holder, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or blue
sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

(g) If requested by a Holder, the Company shall cooperate with such Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement and under applicable law, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holder may reasonably request.
Notwithstanding the foregoing, certificates for Registrable Securities free from
all restrictive legends may instead be transmitted by the Transfer Agent to a
Holder by crediting the account of such Holder’s prime broker with DTC as
directed by such Holder.

(h) The Company shall, following the occurrence of any event contemplated by
Section 3(c), as promptly as reasonably practicable (taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event), prepare and file a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading.

(i) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of any shares of Common Stock beneficially owned by
such Holder and any Affiliate thereof, and (iv) any other information as may be
requested by the Commission, FINRA or any state securities commission. During
any periods that the Company is unable to meet its obligations hereunder with
respect to the registration of Registrable Securities because any Holder fails
to furnish such information within three (3) Trading Days of the Company’s
request, any Liquidated Damages that are accruing at such time as to such Holder
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to such Holder only, until such information is
delivered to the Company.

(j) The Company shall cooperate with any registered broker-dealer through which
a Holder proposes to make sales of its Registrable Securities in effecting such
broker-dealer’s filing with FINRA pursuant to FINRA Rule 5110, as reasonably
requested by any such Holder, and the Company shall pay the filing fee required
for the first such filing within two (2) Business Days of the request therefor
(so long as the broker-dealer is receiving no more than a customary brokerage
commission in connection with such sales).

 

7



--------------------------------------------------------------------------------

(k) The Company agrees to deliver promptly to each Holder, without charge, as
many copies of each Prospectus (including each form of prospectus) and each
amendment or supplement thereto as such Holder may reasonably request.

(l) The Company shall make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this Section 3(m), “Availability Date” means the 45th day following the end of
the fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter).

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed or quoted
for trading, and (B) with respect to compliance with applicable state securities
or blue sky laws (including, without limitation, fees and disbursements of
Company Counsel in connection with blue sky qualifications or exemptions of the
Registrable Securities), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of Company Counsel,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audit. In no event shall the
Company be responsible for any underwriting, broker or similar fees or
commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.

5. Indemnification.

(a) Indemnification by the Company. The Company shall indemnify, defend and hold
harmless each Holder, its officers, directors, agents, partners, members,
managers, stockholders, Affiliates and employees, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
managers, stockholders, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, that arise out of or
are based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder expressly for use therein, or to the
extent that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was reviewed and approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of prospectus or in any amendment or supplement thereto
(it being understood that each Holder has approved Annex A hereto for this
purpose) or (B) in the case of an occurrence of an event of the type specified
in Section 3(c)(iii)-(v), the Holder uses an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or

 

8



--------------------------------------------------------------------------------

defective and prior to the receipt by such Holder of the Advice contemplated in
Section 6(c) below or (C) any such Losses arise out of the Holder’s (or any
other indemnified Person’s) failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required, pursuant to Rule 172
under the Securities Act (or any successor rule) to the Persons asserting an
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of Registrable Securities to
such Person if such statement or omission was corrected in such Prospectus or
supplement. The Company shall notify the Holders promptly of the institution of
any Proceeding arising from or in connection with the transactions contemplated
by this Agreement of which the Company is aware. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 5(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents,
stockholders, Affiliates and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, stockholders, agents or employees of
such controlling Persons, to the fullest extent permitted by applicable law,
from and against all Losses, as incurred, that arise out of or are based upon
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading (i) to the extent that
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder expressly for use therein or (ii) to the
extent that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was reviewed and approved
in writing by such Holder expressly for use in a Registration Statement, such
Prospectus or such form of prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (iii) in the case of an occurrence of an event of the type specified
in Section 3(c)(iii)-(v), to the extent the Holder uses an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(c). In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities under
this Section 5, except (and only) to the extent that such failure shall have
materially and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall,

 

9



--------------------------------------------------------------------------------

without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party; provided, that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is finally judicially determined to not
be entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (i) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (ii) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

6. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

10



--------------------------------------------------------------------------------

(c) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(c)(iii)-(v), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. Notwithstanding any provision herein to the
contrary, the Company shall be entitled to exercise its right under this
Section 6(c) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of partial Liquidated Damages otherwise
required pursuant to Section 2(c), for a period not to exceed 20 consecutive
calendar days or 45 calendar days (which need not be consecutive days) in any
12 month period (each suspension period complying with this provision, an
“Allowable Suspension Period”).

(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding no less than 66.66% of the then outstanding Registrable Securities;
provided, that any party may give a waiver as to itself; and, provided further,
that the provisions of this Agreement may be amended and the observance of any
provisions hereunder may be waived without the consent of a Holder only in a
manner which applies to all Holder in the same fashion. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.

(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights or obligations
hereunder without the prior written consent of Holders holding no less than
66.66% of the then outstanding Registrable Securities, except in the event of a
merger or in connection with another entity acquiring all or substantially all
of the Company’s assets. Each Holder may assign its respective rights hereunder
with respect to its Registrable Securities in the manner and to the Persons as
permitted under the Purchase Agreement; provided, in each case that (i) the
Holder agrees in writing with the transferee or assignee to assign such rights
and related obligations under this Agreement, and for the transferee or assignee
to assume such obligations, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.

(g) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

 

11



--------------------------------------------------------------------------------

(h) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

(i) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(j) Additional Closings. Each Purchaser acknowledges that, in addition to the
Closing, the Company may hold one or more other closings for the purchase and
sale of Units in the Offering, whether before and/or after the Closing Date;
provided, that the Final Closing Date must be on or prior to the Offering
Termination Date. In the event the Company has held or will hold one or more
such additional closings, the shares of Common Stock issued or issuable to
purchasers in connection with such closing(s), and the shares of Common Stock
issuable upon exercise of warrants issued or issuable to purchasers in
connection with such closing(s), shall be considered “Registrable Securities”
for purposes of Section 2 of this Agreement.

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(l) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(m) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Registration Rights
Agreement for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first indicated above.

 

WHEELER REAL ESTATE INVESTMENT TRUST, INC. By:  

/s/ Jon S. Wheeler

  Jon S. Wheeler   Chairman and Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Ronald L. Cooper Revocable Trust

Name of Entity By:  

/s/ Ronald L. Cooper

Name:  

Ronald L. Cooper

Title:  

Trustee



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

ILJS 2010 Partnership

Name of Entity By:  

/s/ Lawrence L. Steingold

Name:  

Lawrence L. Steingold

Title:  

General Partner



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Alexander Maguire

   

 

Print Name     Print Name

/s/ Alexander Maguire

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Louis Mavromatis

   

 

Print Name     Print Name

/s/ Louis Mavromatis

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Michael Stone DMD

   

 

Print Name     Print Name

/s/ Michael Stone DMD

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Louise Hildreth

   

 

Print Name     Print Name

/s/ Louise Hildreth

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Al Zuhars

   

 

Print Name     Print Name

/s/ Al Zuhars

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

William A. Hohns

   

 

Print Name     Print Name

/s/ William A. Hohns

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Kelly L. Law

   

 

Print Name     Print Name

/s/ Kelly L. Law

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Zeke, LP

Name of Entity By:  

/s/ Edward N. Antoian

Name:  

Edward N. Antoian

Title:  

General Partner



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

SLS Offshore Fund Ltd.

Name of Entity By:  

/s/ Scott Swid

Name:  

Scott Swid

Title:  

Director



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

SLS Investors, L.P.

Name of Entity By:  

/s/ Scott Swid

Name:  

Scott Swid

Title:  

Managing Member of the General Partner



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Daniel C. F. Parr

   

Sharon K. Parr

Print Name     Print Name

/s/ Daniel C.F.Parr

   

Sharon K. Parr

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Pioneer Funds – Multi - Asset Real Return

Name of Entity By:   Pioneer Investment Management, Inc., its advisor By:  

/s/ Robert Gauvain

Name:  

Robert Gauvain

Title:  

Vice President



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Pioneer Multi-Asset Real Return Fund

c/o Brown Brothers Harriman

Name of Entity By:   Pioneer Investment Management, Inc., its advisor By:  

/s/ Robert Gauvain

Name:  

Robert Gauvain

Title:  

Vice President



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Michael Lewis

   

 

Print Name     Print Name

/s/ Michael Lewis

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

Brian M. Kelly

   

 

Print Name     Print Name

/s/ Brian M. Kelly

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Name of Entity By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

EJF Income Fund, L.P.

Name of Entity By:   EJF Income GP, LLC Its:   General Partner By   EJF Capital,
LLC Its:   Sole Member By:  

/s/ Neal J. Wilson

Name:  

Neal J. Wilson

Title:  

Chief Operating Officer



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Delaware Dividend Income Fund, a series of of Delaware Equity Funds V

Name of Entity By:  

/s/ Babak Zenouzi

Name:  

Babak Zenouzi

Title:  

Senior Vice President, Chief Investment Officer/Real Estate Securities and
Income Solutions



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Delaware Enhanced Global Dividend and Income Fund

Name of Entity By:  

/s/ Babak Zenouzi

Name:  

Babak Zenouzi

Title:  

Senior Vice President, Chief Investment Officer/Real Estate Securities and
Income Solutions



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

   

 

Print Name     Print Name

 

   

 

Signature of Purchaser     Signature of Purchaser

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

Delaware Investments Dividend and Income Fund, Inc.

Name of Entity By:  

/s/ Babak Zenouzi

Name:  

Babak Zenouzi

Title:  

Senior Vice President, Chief Investment Officer/Real Estate Securities and
Income Solutions